822 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jonathan Alan RIX, Plaintiff-Appellant,v.Jim WELCH;  J.E. Sanders;  Don Latham;  Edward Grannis;John Dickson;  James R. Parish;  George T.Griffin, Defendants-Appellees.
No. 87-7012.
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1987.Decided June 23, 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Jonathan Alan Rix, appellant pro se.
Daniel T. Perry, III;  Jacob Leonard Safron, Special Deputy Attorney General;  Douglas A. Johnston, Assistant Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Rix v. Welch, C/A No. 85-851-CRT (E.D.N.C., Dec. 5, 1986).


2
AFFIRMED.



*
 Rix properly filed a motion to file a late notice of appeal which was granted by the district court;  thus the appellees' motion to dismiss the appeal as untimely is denied